The opinion of the court was delivered,
by Read, J.
The whole question in dispute is the amount of fees ordered to be paid by the appellant, the complainant below, to the master, who was appointed on the 19th May 1860, and whose active duties ceased on the 29th June 1861, when, by an amicable arrangement between the parties, the suit was finally discontinued, or rather the bill was dismissed. This, of course, could not be done without the express or implied leave of the court, and the payment of the costs of the master. On the 2d July the master made his report, stating this fact and the amount of his fees, and on the same day this report was filed. On the 16th August exceptions to the fees as master were filed by both plaintiff and defendant, and on the 17th August the report of the master was confirmed, and the complainant ordered to pay the fees of the master; and on the 81st August it was ordered and decreed that the complainant pay to the master his fees, on or before the 16th September, and from this decree the complainant appealed.
The appellant complains of irregularities in the proceedings, and in the appointment of the master, and in the non-revocation of his appointment, and the substitution of an examiner of the order of 11th August, and the proceedings under it; of the master’s decision to close the testimony on short notice; of the motion of the defendant’s solicitor, on 27th April 1861, not being granted, and of the order of the 20th June, contrary to the defendant’s objection, who claimed three months’ delay, directing the master to delay proceeding to prepare his report for thirty days, and in the mean time to take such testimony as may be produced by the parties. When the truth is, that they were all done, at the instance of the appellant, sometimes on the motion, and always through the active interposition of her counsel.
It is sufficient for us that Mr. Baird was appointed master, and not examiner, and throughout acted as master, and was entitled to fees as master.
*387The court below were of course the best judges of the amount; and it would appear from the statement of Mr. Baird that he had great labour and trouble, and the result of his investigations and calculations, and his decisions during the course of his numerous meetings show their value to both the appellant and appellee; for, nine days after the last order of the 20th June 1861, the parties came to an amicable arrangement, no doubt based on the work of the master, and discontinued the suit.
Believing, therefore, that the court below were the best judge» of the quantum of fees due to the master, under the circumstances, we do not feel induced to interfere with their order, supposing it to be such a final decree as is the subject of an appeal to this court.
Appeal dismissed at the costs of the appellant.